The defendant’s petition for certification for appeal from the Appellate Court, 34 Conn. App. 694 (AC 11321), is granted, limited to the following issue:
*918Decided September 20, 1994
The Supreme Court docket number is SC 15046.
Neal Cone, assistant public defender, in support of the petition.
Mary H. Lesser, assistant state’s attorney, in opposition.
“Whether the Appellate Court correctly decided that the state did not have to show as an element of larceny by defrauding a public community that the defendant obtained benefits to which he was not otherwise entitled.”